On Motion for Rehearing.
Contrary to appellant's contention, § 10 (b) of the Motor Vehicle Accident Reparations Act (Ga. L. 1974, pp. 113,121; Code Ann. § 56-3410b(b)) supports our decision. *803That section provides: "Any person eligible for economic loss benefits described in Section 3, subsection (b) of this Act is precluded from pleading or recovering in an action for damages against a tortfeasor, those damages for which compensation is available for economic loss under said Section . . (Emphasis supplied.) If the vehicle in which appellee was riding was uninsured, then she was not an "eligible” person. Compensation under Section 3(b) (Code Ann. § 56-3403(b) was not available, and the § 10b preclusion of recovery was not operative. Furthermore, § 8 (b) (Code Ann. § 56-3408(b)) disallows the payment of "no-fault” benefits only to an owner injured while occupying his uninsured vehicle.
Without citing any contrary authority, and without contributing any constructive argument, counsel for the appellant has assailed our opinion as "illogical,” "unclear,” and "unscholarly.” This motion brings to mind the apparently timeless advice of the Roman orator, Marcus Cicero: "When you have no basis for an argument, abuse the plaintiff.” Pro Flacco, 59 B.C. We may stand abused, but the rehearing stands denied.

Motion for rehearing denied.